NUMBER l3-16-00347-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI . EDINBURG


LUIS ARMANDO CARREON,                                                    Appellant,

                                             v

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 389th District Gourt
                         of Hidalgo County, Texas.


                                     ORDER

   Before Chief Justice Valdez and Justices Contreras and Hinojosa
                       Order by Justice Hinojosa

      On January 11,2018, this Court issued an opinion and judgment that reversed the

trial court's judgment revoking Luis Armando Carreon's community supervision and

rendered a judgment discharging Carreon from community supervision. The trial court

judgment that this Court reversed also sentenced Carreon to four years' imprisonment in
the Texas Department of Criminal Justice-lnstitutional Division (TDCJ-ID).      That

sentence has been invalidated by this Court's judgment. As a result of this Court's

opinion and judgment and the State's failure to appear in any way before this Court,

Carreon is entitled to immediate post-judgment relief.

       It is therefore   ORDERED, ADJUDGED, and DECREED that Luis Armando

Carreon be released from confinement at the TDCJ-ID instanter.

       It is so ORDERED


                                                         LETICIA HINOJ
                                                         Justice

Delivered and filed the
1 1th day of January,2018




                                            2